Corson, J.
This is an action by the plaintiff to recover a small (tract of land, a part of the tract, 250x250, claimed by the plaintiffs, and fully described in the pleadings in the case of the Same Plaintiffs v. Beakey, decided at the present term of this court, and reported in 15 S. D. 344, 89 N. W. 655. The evidence in this case, the rulings of the court therein, instructions to the jury, and briefs of counsel are substantially the same as in the Beakey case, and for the reasons stated in the opinion in that case the judgment of the circuit court is reversed, and a new trial granted.